t c no united_states tax_court martin ice cream company petitioner v commissioner of internal revenue respondent docket no filed date a and his son m were shareholders of mic an s_corporation that distributed ice cream products to supermarket chains independent grocery stores and food service accounts mic's supermarket business was largely attributable to the close personal relation- ships that a had developed and maintained for decades beginning before the creation of mic in with the owners and managers of the supermarket chains since mic had distributed the ice cream products of hd pursuant to an oral agreement entered into between a and the founder of hd in and following the acquisition of hd by a public company hd initiated negotiations with mic to acquire mic's rights to distribute hd ice cream products to mic's customers after some but not all terms of the acquisition had been negotiated in the negotiations a and m caused sic a wholly owned subsidiary of mic to be created and hd was notified that sic would be the seller of the assets that hd wished to acquire mic then transferred to sic all of mic's rights to distribute hd ice cream products to the supermarket chains and food service accounts and business records relating thereto in exchange for all the stock of sic and immediately distributed the sic stock to a in exchange for all of a's stock in mic following further negotiations a and sic weeks thereafter entered into a contract to sell hd all their intangible assets relating to distribution of hd ice cream products two weeks thereafter following the determination of a purchase_price_adjustment provided for in the final version of the contract the sale closed and sic received the proceeds of sale which it distributed to a held the benefits of the personal relation- ships developed by a with the supermarket chains and a's oral agreement with the founder of hd were not assets of mic that were transferred by mic to sic and thereafter sold by sic to hd a was the owner and seller of those assets held further respondent's attempt to apply 324_us_331 to regard mic as the seller of assets to hd is rejected because the final sale to hd was on terms that were negotiated with hd by a and sic that were significantly different from the terms of the earlier proposed transaction under negotiation between mic and hd held further mic's distribution of sic stock to a was not entitled to nonrecognition of gain under sec_355 i r c because sic was not engaged in the active_conduct_of_a_trade_or_business after the distribution of sic stock to a held further although mic's transfer of intangible assets to sic in exchange for sic stock was entitled to nonrecognition of gain under sec_351 i r c the immediate distribution of sic stock in redemption of a's stock in mic was a distribution of appreciated_property under sec_311 and sec_317 i r c on which recognized gain in the amount of dollar_figure is taxable to mic under sec_1374 sec_5 held further mic is not liable for a negligence addition_to_tax under sec_6653 i r c but is liable for a substantial_understatement addition under sec_6661 i r c frank agostino alan g merkin mary ann perrone and susan m flynn for petitioner patricia y taylor and clare w darcy for respondent beghe judge respondent determined the following deficiency and additions to tax_year additions to tax sec_6661 deficiency sec_6653 dollar_figure dollar_figure dollar_figure in so doing respondent determined that martin ice cream co mic or petitioner recognized taxable gain of dollar_figure on the distribution of stock of its newly created subsidiary strassberg ice cream distributors inc sic to one of petitioner’s two shareholders arnold strassberg arnold in redemption of his 51-percent stock interest in petitioner shortly before trial we granted respondent's motion for leave to amend answer to allege that a subsequent sale of assets to the häagen-dazs co inc häagen-dazs by arnold and sic should be attributed to petitioner under 324_us_331 we reject respondent’s attempt to apply court holding although we uphold respondent’s original determination that petitioner recognized gain on the redemption of arnold’s stock in petitioner we find that petitioner’s gain is substantially less than the gain determined by respondent we reject respondent’s imposition of an addition_to_tax under sec_6653 but uphold the addition_to_tax for substantial_understatement under sec_6661 findings_of_fact some of the facts are stipulated and are so found mic is a new jersey corporation whose principal_place_of_business was bloomfield new jersey when it filed its petition mic was incorporated in as a wholesale ice cream distributor with martin strassberg martin as its sole shareholder mic was a c_corporation from through on date mic filed with the internal_revenue_service a form_2553 election by a small_business_corporation which took effect on date as a result of the election the accounting_period of mic was changed commencing date from an october fiscal_year to the calendar_year soon after world war ii arnold martin’s father a high school mathematics teacher began a part-time business after school hours selling ice cream products wholesale to stores in newark new jersey during summer vacations arnold expanded his coverage to small stores and ice cream parlors on the jersey shore by arnold had incorporated his own company arnold’s ice cream and was engaging full time in the wholesale distribution of ice cream in the 1960's arnold began to all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated develop relationships with the owners and managers of several supermarket chains when he conceived an innovative packaging and sales campaign that used bright colors and catchy slogans to market ice cream products to supermarkets for resale to consumers ice cream had hitherto been sold by supermarkets to consumers as an undifferentiated product in large containers and multiserving packages with plain brown wrappers arnold subsequently developed other packaging ideas for ice cream products that helped supermarkets sell ice cream products under their private labels even with different kinds of packaging supermarkets marketed ice cream to consumers mainly on the basis of price in the late 1960's arnold had a falling-out with his major supplier eastern ice cream which forced arnold’s ice cream into bankruptcy in martin and arnold organized mic as a part-time business with one delivery truck distributing ice cream to small grocery stores and food service accounts restaurants hotels and clubs in northern new jersey martin joined the business after having completed virtually all requirements for a ph d in statistics and after spending several years doing operations research and statistical analysis as an employee of large corporations in martin began working in the ice cream distribution business full time during most of the 1970's arnold owned no stock in mic because he wished to avoid the claims of creditors of arnold’s ice cream in arnold became a 51-percent shareholder in mic and martin’s interest was reduced to percent at no time did arnold or martin have an employment agreement with mic in ruben mattus mr mattus the founder of häagen- dazs asked arnold to use his ice cream marketing expertise and relationships with supermarket owners and managers to introduce häagen-dazs ice cream products into supermarkets häagen-dazs manufactured an entirely new range of super-premium ice cream products that were differentiated from the competition by both higher quality and higher price häagen-dazs had initially marketed its products to small stores and restaurants for single- serving on-premises consumption häagen-dazs had made only minimal inroads into the supermarkets and now mr mattus wanted to intensify his marketing efforts in that sector mr mattus asked for arnold’s help because he had been unable to convince the supermarkets to carry his products they saw super-premium ice cream as too expensive for a retail setting designed for off- premises consumption arnold as the first distributor of häagen-dazs ice cream to supermarkets sparked a revolution in the retail_sale of ice cream arnold and häagen-dazs tapped a hitherto hidden demand for a super-premium ice cream in supermarkets by consumers who were willing to pay higher prices for higher quality by the late 1970's mic was distributing ice cream products including häagen-dazs ice cream to four major supermarket chains pathmark shop rite foodtown and acme in new york new jersey connecticut and pennsylvania the supermarkets and to smaller grocery stores however neither arnold nor mic ever entered into a written distribution agreement with häagen-dazs or mr mattus arnold was so successful that in the late 1970's or early 1980's mr mattus invited arnold to become his partner in a planned expansion of häagen-dazs’ supermarket sales to the west coast arnold declined the offer and continued to use mic as his corporate vehicle to distribute häagen-dazs products in new jersey and adjacent areas martin did not support or participate in arnold’s efforts to expand ice cream distribution to the supermarkets martin disliked the social activities necessary to developing and sustaining personal relationships with supermarket owners and managers--activities that arnold thrived on martin preferred to manage day-to-day operations at the mic warehouse arriving at work as early a sec_3 to a m to supervise the loading of mic’s delivery trucks for delivery to the supermarkets and the small stores martin employed route salesmen to expand and maintain wholesale distribution of ice cream primarily häagen-dazs to small independent grocery stores and food service accounts in new häagen-dazs delivered its products to the mic warehouse where they were transferred to mic trucks for delivery to both the supermarkets and the small grocery stores and food service accounts jersey and new york martin did little or no solicitation himself arnold did not participate in martin’s development of the business of wholesale ice cream distribution to small grocery stores and food service accounts focusing instead on the supermarkets in the borden co borden retained arnold to use his contacts with the supermarkets to put borden’s ice cream products into supermarket freezers arnold worked as a broker for borden personally earning commissions on borden’s sales of ice cream products to supermarkets rather than as a distributor buying from the manufacturer and reselling to retailers mic did not participate in arnold's work for borden arnold had the ability to--and did--put borden’s ice cream products into supermarket freezers at a time when many of his original contacts from the 1960's and earlier had passed from the scene by arnold no longer had a business relationship with borden at some time in the early to mid-1980's ben and jerry’s a competitor of häagen-dazs in the manufacture and marketing of super-premium ice cream asked arnold to help obtain supermarket freezer space for its products häagen-dazs had not objected to arnold’s work for borden but told him that he could not continue to distribute häagen-dazs ice cream products if he were to distribute ben and jerry’s ice cream products arnold thereupon terminated further contact with ben and jerry’s in the pillsbury co pillsbury purchased häagen- dazs from mr mattus pillsbury promptly initiated a business plan to consolidate the distribution of häagen-dazs ice cream products into its own distribution centers with the goal of delivering directly to retail stores especially large supermarket chains pillsbury believed it could deliver a uniformly higher quality product to supermarkets at lower cost than independent distributors whose refrigeration equipment was not as reliable pillsbury believed that ensuring high quality was vital to its basic corporate strategy of continuing to differentiate häagen-dazs products from those of its competitors another important component of the häagen-dazs corporate strategy was to enter into written distribution contracts explicitly terminable at will by häagen-dazs on short notice with distributors that it was not ready to buy out since mic like other regional distributors had distributed häagen- dazs products on the basis of arnold’s original oral agreement with mr mattus after its acquisition by pillsbury häagen-dazs always maintained that distributors such as mic did not have enforceable rights to continue to distribute häagen-dazs ice cream in date the u s district_court northern district of california mdl docket no ordered summary_judgment in favor of häagen-dazs against a terminated distributor who had distributed ice cream products for a direct competitor the in re super premium ice cream distribution antitrust litig 691_fsupp_1262 n d cal affd without continued grounds were that the termination did not violate antitrust laws and that the oral agreement with the distributor did not prevent termination at will in late or early representatives of häagen-dazs first approached the strassbergs about acquiring direct access to arnold’s relationships with the supermarkets and removing him as a middleman in the chain of distribution häagen-dazs also wanted to forestall competitors such as ben and jerry’s from using arnold’s contacts and knowledge to gain access to the supermarkets häagen-dazs also did not want to leave distributors like arnold who had been with häagen-dazs since the early days of mr mattus without adequate reward for the role they had played in bringing häagen-dazs to prominence also because arnold was a high-profile well-respected ice cream distributor häagen-dazs did not wish to alienate arnold and risk having him stir up the other independent distributors before häagen-dazs was ready to take similar steps against them häagen-dazs believed that these various relationships personal continued published opinion sub nom häagen-dazs co v double rainbow gourmet ice creams inc 895_f2d_1417 9th cir during the negotiations with arnold attorneys for pillsbury sent russell l hewit mr hewit attorney for arnold martin and mic a copy of applicable sections of two treatises on franchising rosenfield the law of franchising and brown franchising realities and remedies rev in support of its contention that mic sic arnold and martin had no enforceable rights to distribute häagen-dazs ice cream products that could not be terminated at will to arnold had value for which it was willing to pay at the same time häagen-dazs wished to terminate any residual rights to distribute häagen-dazs ice cream that its distributors might have acquired over the years even as it maintained that neither arnold nor mic or later sic had any enforceable distribution rights as such häagen-dazs was not interested in acquiring mic as an ongoing distributor to either the supermarkets or the small grocery stores and food service accounts or in acquiring its physical assets during the early to mid-1980's arnold and martin had increasingly vocal disagreements over the future direction of mic arnold wished to expand the supermarket business and martin wished to expand the small store business they were unable to agree on which course to take or otherwise to agree on coordinating their different business objectives martin was concerned about mic’s overdependence on a small number of large supermarket accounts he felt that a diversified customer base of small independent stores with higher gross_profits carried less risk martin was concerned about the smaller profit margins of the supermarket business and also felt that the small stores had a better record of paying mic’s invoices in full and on time arnold attributed martin’s disparagement of the supermarket business to his dislike of the process of developing and maintaining the personal relationships with the managers and owners of the supermarkets that was needed to maintain access to supermarket freezer space arnold believed that the small volume of sales generated by each of the independent stores did not justify the effort to acquire and service their accounts arnold and martin each blamed the other’s approach to management of his own line of the business for mic's not being more profitable during the mid-1980's from through arnold’s and martin’s disagreements intensified especially in the aftermath of arnold’s promotion of mic’s failed investment in a warehouse facility in central newark that would have substantially expanded mic’s capability to distribute ice cream to the supermarkets just as häagen-dazs was building its own large distribution facility in the bronx mic’s share of the total cost of the newark facility would have been about dollar_figure million in or early arnold and martin ultimately abandoned the project after mic had invested approximately dollar_figure by martin no longer wanted to work with arnold and arnold felt that martin was pushing him to retire they were looking for a way to end their constant strife over the future direction of petitioner their disagreement had made them both receptive to the first overture from häagen-dazs in date at that time arnold and martin began consulting with their attorney russell l hewit mr hewit concerning the negotiations with häagen-dazs arnold was the primary negotiator in the talks with häagen-dazs to that end arnold executed a series of confidentiality agreements in date the initial talks broke down because the parties could not agree on the price for the business with the supermarkets to memorialize the termination of discussions mr hewit sent häagen-dazs a letter dated date stating that he understood häagen-dazs to have made an initial offer of dollar_figure million for the haagen-dazs portion of the business in a letter dated date häagen-dazs replied that it had not offered dollar_figure million and that the distribution rights under discussion were worth approximately dollar_figure million despite the breakdown in formal negotiations the parties remained in contact on date arnold signed a new confidentiality agreement on date the mic board_of directors consisting of martin arnold and mr hewit and arnold and martin as mic’s shareholders adopted and approved resolutions to form a subsidiary of mic to be called sic later that month negotiations resumed between häagen-dazs and arnold and martin regarding the possible sale of arnold’s supermarket distribution rights there is no evidence in the record that it ever occurred to mr hewit martin or arnold that martin and mic should obtain separate legal representation independent from arnold in negotiating and effectuating the split-off and the transactions with häagen-dazs as with the earlier negotiations arnold took the lead in the negotiations with häagen-dazs between may and date arnold and martin met at least three times with häagen-dazs representatives on date hewit wrote a letter to charles mcgill vice president--acquisitions for pillsbury stating that on may proposals for häagen-dazs to buy mic’s supermarket and food service business only for up to dollar_figure million had been rejected and that one of the obstacles was the possible sale of the remaining business to another distributor acceptable to häagen-dazs however neither martin nor mic thereafter pursued the possibility of such a sale and the subject was never raised in subsequent negotiations with häagen- dazs on date the parties discussed the outlines of an agreement to sell the supermarket and food service distribution business to häagen-dazs on date mr hewit wrote another letter to mr mcgill detailing the terms discussed in the meetings including an overall price of dollar_figure million for that business dollar_figure in additional contingent payments payable over years and annual payments of dollar_figure to arnold for years and of dollar_figure to martin for years in return for consulting services and covenants not to compete in the retail super-premium ice cream distribution business except as mic and martin would continue to distribute ice cream to stores other than the supermarket chains mr hewit’s letter did not refer to any allocation of the total price between distribution rights as such and the business records related to those rights or even refer to any such records häagen-dazs had derived the total price it was willing to pay from a formula based upon mic’s annual sales of häagen-dazs products to the supermarkets on date sic’s certificate of incorporation was filed with the new jersey secretary of state and sic was organized as a wholly owned subsidiary of mic on date stan oleson of pillsbury sent mr hewit a draft agreement for purchase and sale of assets and other associated draft documents the agreement documents listed arnold martin mic and sic collectively as sellers and provided for the purchase of any and all of sellers’ distribution rights including but not limited to supermarket and food service distribution rights if any and their cancellation by the buyer on date mr hewit replied to mr oleson with a letter containing a number of modifications to the proposed agreements chief among which was elimination of all references to martin and mic as parties to the proposed sale so as not to increase the risk that the exchange will be collapsed during the negotiations that culminated in the signing on july of a sale agreement between arnold and sic as sellers and häagen-dazs as buyer mr hewit did not draft his own version of the sale agreement he made mark-ups of his suggested changes and sent copies of the marked-up drafts back to häagen-dazs on date beth l bronner vice president for strategic and business development for häagen-dazs replied to mr hewit’s letter of june stating that häagen-dazs had incorporated where possible the suggested changes in your redraft and letter of june however many of the points in your letter reflected a transaction materially different from the one we believed we had negotiated with your clients ms bronner’s letter stated that häagen-dazs had incorporated your proposed exclusion of martin strassberg and mic from the purchase agreement although it created an important issue with which we must deal in light of häagen-dazs’ main objective of obtaining any and all distribution rights of both arnold and martin and their respective companies ms bronner proposed to resolve this issue through a separate side agreement in which martin and mic would clearly acknowledge that all rights to distribute häagen-dazs products have been transferred to sic and that he martin claims no rights to distribute häagen-dazs the record includes an agreement signed by martin and ms bronner on behalf of mic and häagen-dazs respectively on date that appears to be the contemplated side agreement referred to by ms bronner in her june letter this agreement states that häagen-dazs and mic would enter into three distribution agreements upon the closing of the häagen-dazs agreement with arnold and sic the three distribution agreements which were signed date provide mic with various rights to distribute certain häagen-dazs ice cream products in specified convenience stores delis places where ice cream is consumed on the premises and other small independent grocery stores in new jersey and parts of new york mr hewit sought advice from two tax attorneys charles e falk an attorney-c p a with an ll m in taxation from new york university school of law and martin’s brother-in-law jan neiman an attorney practicing tax law in miami beach florida on the tax structuring of the transactions creating sic and distributing its stock to arnold mr hewit sought their advice to ensure that he properly drafted all documents necessary to effect the separation of martin and mic from arnold and sic there is no evidence in the record that mr hewit considered trying to obtain a private_letter_ruling from the internal_revenue_service or that he rendered a written opinion to petitioner or martin or arnold regarding the tax consequences of the transactions at issue or that mr hewit or any of the parties_in_interest received a written tax opinion from mr neiman or mr falk on date arnold martin and mr hewit executed documents providing for the transfer of mic’s interests in the supermarket business and associated customer and pricing lists from mic to sic and the exchange of arnold’s stock in mic for the stock of sic the split-off the first of these documents entitled agreement provided for the transfer of martin also consulted with mr neiman who told him that this is the way you should do it referring to a distribution of stock under sec_355 as a means of dissociating arnold from mic it is unclear from the record whether mr falk and mr neiman were aware of the ongoing negotiations with häagen- dazs all of the corporation’s mic’s rights to distribute haagen-dazs ice cream products to supermarket chains pathmark shop rite foodtown and acme and food service accounts restaurants hotels and clubs and the business records of said distributorship including but not limited to customer lists and pricing lists to the subsidiary for the purpose of transferring to arnold all of the outstanding shares of the subsidiary in exchange for the surrender by arnold of all of his shares of the corporation in a transaction intended to qualify as a tax-free split-off under sec_355 as amended a second document dated date also entitled agreement stated that martin and arnold were operating separate businesses that were formerly jointly operated by mic and that both arnold and martin wish to assure a smooth transition so that neither party loses customers or employees as a result of misunderstanding the document further stated that following the exchange mic shall cooperate with sic and provide such assistance that is reasonably necessary for sic to conduct its business provided that the rendering of such services does not unduly interfere with the conduct of mic ’s business sic shall pay to and reimburse mic for all costs incurred by mic in providing such services this agreement provided among other things that mic would continue to deliver ice cream from its warehouse to sic’s supermarket accounts after the june transactions separating mic and sic mic did continue to do so until the closing of arnold’s and sic’s sale of assets to häagen-dazs on july on date the mic board_of directors consisting of arnold martin and mr hewit adopted a resolution which was approved by arnold and martin as shareholders declaring that mic was in two separate businesses of equal fair_market_value one distributing ice cream to supermarket chains and food service accounts and another distributing ice cream to small independent grocery stores the resolutions stated that mic undertook the transaction to split into two corporations in order to resolve the dispute between arnold and martin over the future direction of mic and whether it would focus on distribution to supermarkets or to food service accounts and small stores and that martin wished to operate the business of distribution of häagen-dazs ice cream products to nonsupermarket stores martin and arnold each submitted his written resignation as a director officer and employee of the other company martin from sic and arnold from mic each of these documents bore the typed date date which was crossed out and amended by hand to read date none of the resolutions agreements or resignations contain any guaranty or indemnification from sic or arnold that would protect mic or martin from any_tax liabilities arising from the split-off or the contemplated sale to häagen-dazs on date arnold and mr hewit signed a directors’ resolution of sic submitting to arnold as sole shareholder of sic an offer by häagen-dazs to purchase all of the rights of the corporation sic to distribute haagen-dazs ice cream products arnold then signed a shareholder’s resolution to authorize sic to enter into negotiations with häagen-dazs in an undated memorandum arnold disclosed his customer list to häagen- dazs most likely in response to a june letter from ms bronner in a letter to mr hewit dated date richard wegener a pillsbury attorney summarized changes made to the various distributor agreements pursuant to negotiations that had taken place the previous week mr wegener stated that in the wake of those negotiations häagen-dazs clearly had its work cut out concerning the financial issues raised by sec_4 of the proposed agreement mr wegener exhorted arnold to get out on the table all relevant information required to complete that section which was a warranty and representation by arnold and sic concerning sales of häagen-dazs ice cream products to supermarkets by mic and sic for the period of date to date on date mr hewit sent ms bronner documentation of the sales to supermarkets for the 12-month_period ending date on date mr oleson wrote mr hewit a letter asking whether häagen-dazs’ refusal to agree to deposit money in escrow on signing the purchase agreement would be a deal breaker that would require cancellation of this planned july meeting to sign the agreeement he also expressed optimism that the deal would be signed on date arnold individually and as president of sic and ms bronner on behalf of häagen-dazs signed an agreement for purchase and sale of assets by arnold and sic as sellers in which the parties agreed to the terms of the sale and related documents notwithstanding that the documents effectuating the split-off provided only for the transfer of supermarket and food service distribution rights and records to sic the arnold-sic-häagen-dazs agreement recited that sic owns all of the rights to distribute häagen-dazs product which were or may have been owned by martin strassberg and mic and purported to provide consistent with the häagen-dazs first draft for the purchase of all distribution rights including but not limited to supermarket rights this agreement specifically stated that buyer is not purchasing assets relating to the ‘non- banner’ business of mic the former parent of sic the agreement enumerated the sellers’ rights as any and all of seller’s rights and the rights of any corporations or entities owned or controlled by sellers obtained from buyer its predecessors its customers or others to distribute the products of buyer within the states of new york new jersey pennsylvania massachusetts delaware connecticut and elsewhere including but not limited to supermarket and food service distribution rights if any the sellers’ rights upon closing of the transactions contemplated herein any and all of such sellers’ rights obtained by sellers from buyer or its predecessors shall be cancelled non-banner business was defined by the agreement as independent convenience stores and delis that have no more than two cash registers independent’ shall mean a firm which continued and allocated the stated dollar_figure million price to be paid at the closing dollar_figure to records and dollar_figure to sellers’ rights there is no evidence in the record of any negotiation over this allocation or of any of the considerations that led häagen-dazs to allocate the purchase_price in this fashion unlike prior drafts of the purchase agreement in the record the agreement as executed on date between häagen-dazs and sic and arnold contains an article that makes the closing contingent on an audit by a big-8’ auditing firm of the documentation of the sales to supermarket chains independent supermarkets and food service accounts for the 12-month_period ending date the audit was required to ascertain the actual sales figures in order to set the purchase_price under article in accordance with a purchase_price reduction clause that applied to both the payment to be made at the closing and the contingent annual payments to be made over the following yearsdollar_figure article also provided that häagen-dazs would have continued operates from one to ten stores the agreement provided that if the audited supermarket sales were greater than dollar_figure million but less than dollar_figure then there would be a downward adjustment to the purchase_price equal to - audited sales figures dollar_figure x dollar_figure the agreement allocated percent of the downward adjustment to the purchase_price to be paid at closing and percent to the continued no obligation to close if the audited sales were less than dollar_figure million for the period under audit on date touche ross co submitted an audit report to häagen-dazs stating that the audited sales were less than represented by arnold and sic as late as july mr hewit was still negotiating with häagen-dazs on behalf of petitioner concerning the list of accounts that mic would continue to service after the sale on date arnold and representatives of häagen-dazs closed the sale to häagen-dazs the employees of mic who had reported to arnold before june continued to do so until that date arnold thereupon notified mic in writing that sic no longer required the services of mic in delivering ice cream products to the supermarkets or in otherwise servicing their accountsdollar_figure sic then paid mic for services rendered mic’s customers had not been notified of any changes in its business until they were notified of the sale of the supermarket distribution business to häagen-dazs the closing documents contained an amendment to the purchase agreement--signed july after receipt of the touche ross co continued contingent annual payments payable to arnold over the following years martin testified that mic and sic delayed changing how product was delivered to the supermarket customers in order to get through the busy summer season audit of the supermarket sales figures--stating that during the 12-month_period ending date the sales of häagen-dazs products to the four supermarket chains food service accounts and independent supermarkets had totaled dollar_figure pursuant to the purchase_price reduction clause of the agreement that sales figure resulted in a downward price adjustment of dollar_figure of which dollar_figure reduced the purchase_price paid_by häagen-dazs at the closing and dollar_figure of which reduced the amount of contingent additional payments payable to arnold over years consequently the first closing document entitled closing statement reduced the agreed sale price of dollar_figure million to dollar_figure and reduced the maximum amount of contingent annual payments of dollar_figure to dollar_figure the bill of sale signed by arnold individually and as president of sic listed the items acquired from sic as all existing customer lists price lists historical sales records promotional allowance and rebate records and other business records as requested by buyer and the goodwill associated therewith arnold also signed an assignment of rights which referenced--and transferred to häagen-dazs--the rights described supra in two capacities first as president of sic and second as an individual there was no allocation of the consideration paid for the rights as between arnold and sicdollar_figure ms bronner also signed the assignment of rights on behalf of häagen-dazs arnold signed a consulting and non-competition agreement with häagen-dazs for which he was to be paid dollar_figure annually for a period of years martin also signed a consulting and non-competition agreement with häagen-dazs for which he was to be paid dollar_figure annually for a period of years finally häagen-dazs entered into three nonexclusive distribution agreements with petitioner for its continued distribution of häagen-dazs ice cream products to specified small independent stores and food service accounts in a limited geographical area on date petitioner filed a form_1120s for reporting gross_sales of dollar_figure and an ordinary_loss of dollar_figure rudolph bergwerk signed the return as preparer mic’s form_1120s contained no reference to the creation of sic the transfer to it of assets or their basis or the distribution of sic stock to arnold in redemption of his stock in mic nor did the return refer to sic’s and arnold’s subsequent sale of assets to häagen- subsequent to trial respondent submitted to the court a facsimile of the face of a häagen-dazs check to sic in the amount of dollar_figure accompanied by an affidavit that häagen-dazs issued the check to sic as payment due at the closing of the sale of assets purportedly sold by sic to häagen-dazs we do not admit the facsimile and affidavit into evidence there is sufficient evidence in the record to support a finding that sic received the entire payment from häagen-dazs however because we decide this case as we do initial receipt of payment by sic instead of arnold does not determine the federal tax treatment to petitioner of the transactions at issue dazs contain any of the other information required by the regulations under sec_351 sec_355 or sec_368 or allocate earnings_and_profits between petitioner and sic as required by sec_312 and associated regulations with respect to a transaction governed by sec_355 and sec_368 on date sic filed form_1120s for its tax_year which included a statement disclosing the sale of assets by sic including records and goodwill for dollar_figure and the right to distribute the product of buyer for dollar_figure dollar_figure the statement also disclosed that arnold as sole stockholder distributee would report the gain on his personal income_tax return for taxable_year on date arnold caused sic to be dissolved under new jersey law for each tax_year thereafter through mic reported the following losses and gross_sales as compared with and earlier years this statement attached to the sic form_1120s indicates that the downward adjustment of dollar_figure to the purchase_price paid_by häagen-dazs at closing was allocated between the distribution rights and business records of sic in the same proportions as the relative amounts of the preadjustment allocation of the purchase_price to be paid at the closing--80 percent or dollar_figure to the distribution rights and percent or dollar_figure to the business records the closing documents do not set forth or otherwise contain any reference to the allocation between distribution rights and business records of the reduction in the price paid at closing gross_sales taxable_income retained earnings dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number year tax_year date-date tax_year date-date supermarket distribution rights and records sold to häagen-dazs date ultimate findings_of_fact the intangible assets embodied in arnold’s oral agreement with mr mattus and personal relationships with the supermarket owners and managers were never corporate assets of petitioner until the sale to häagen-dazs on date arnold was the sole owner of those assets whose use he had hitherto made available to petitioner accordingly neither any transfer of rights in those assets to sic nor their sale_or_other_disposition to häagen-dazs is attributed to petitioner the fair_market_value of the sic stock distributed by petitioner to arnold in redemption of his stock in petitioner was dollar_figure immediately after the distribution of the stock of sic to arnold and thereafter sic did not engage in the active_conduct_of_a_trade_or_business assets transferred by mic opinion respondent advances two alternative grounds in support of the original determination that the dollar_figure consideration received by arnold and sic measures the gain realized and recognized by petitioner first arnold negotiated the sale of assets on behalf of mic and mic should therefore be regarded as the true seller of the assets under the principle of 324_us_331 alternatively the amount_paid by häagen-dazs to sic and arnold measures the gain realized and recognized by petitioner on the redemption of arnold’s stock in petitioner a split-off that fails to qualify for nonrecognition of corporate gain under sec_355 we disagree with respondent's overall position insofar as it is predicated on the assumption or conclusion that petitioner owned assets with a value of dollar_figure that were sold to häagen- dazs petitioner never owned all the assets sold to häagen-dazs the record shows and we have found as facts that arnold acting on his own behalf and as agent for sic of which he was the sole shareholder entered into a contract to sell häagen-dazs two distinctly different types of assets the first and much more valuable was the intangible assets of arnold’s rights under his oral agreement with mr mattus and his relationships with the owners and managers of the supermarkets which formed the basis of his ability to direct the wholesale distribution of super- premium ice cream to the supermarkets the second and much less valuable was the business records that had been created by petitioner during arnold’s development of the supermarket business and transferred by petitioner to sic arnold built the business of wholesale distribution of super-premium ice cream to supermarkets on the twin foundations of his personal relationships with the supermarket owners the development of which preceded the creation of petitioner by some years and his personal handshake understanding with mr mattus which continued with häagen-dazs after its sale to pillsbury in developing his supermarket distribution business arnold changed the way ice cream was marketed to customers in supermarkets the success of the venture depended entirely upon arnold mr mattus’ offer to go into business with arnold distributing häagen-dazs ice cream products on the west coast attests to the value that mr mattus häagen-dazs and later pillsbury placed on arnold’s position in the market which retained considerable value as late as date when petitioner distributed the sic stock to arnold in redemption of his stock in petitioner ownership of these intangible assets cannot be attributed to petitioner because arnold never entered into a covenant_not_to_compete with petitioner or any other agreement--not even an employment agreement--by which any of arnold’s distribution agreements with mr mattus arnold’s relationships with the supermarkets and arnold’s ice cream distribution expertise became the property of petitioner this court has long recognized that personal relationships of a shareholder-employee are not corporate assets when the employee has no employment contract with the corporation those personal assets are entirely distinct from the intangible corporate asset of corporate goodwill see eg 72_tc_1014 where sole shareholder was sine qua non of corporation's success corporation's goodwill did not include the personal qualities of its sole shareholder 14_tc_368 personal ability personality and reputation of sole active shareholder not a corporate intangible asset where there is no contractual obligation to continue shareholder's services 3_tc_720 we find no authority which holds that an individual’s personal ability is part of the assets of a corporation by which he is employed where the corporation does not have a right by contract or otherwise to the future services of that individual providence mill supply co v commissioner 2_bta_791 in the case at hand as in macdonald v commissioner supra petitioner never obtained exclusive rights to either arnold’s future services or a continuing call on the business generated by arnold’s personal relationships with the supermarket owners and the rights under his agreement with mr mattus petitioner never had an agreement with arnold that would have caused those relationships and rights to become petitioner’s property even if there had been such an agreement and the record shows that there was none the value of these relationships and rights would not have become petitioner’s property in toto in mr mattus sought arnold as his agent to create a substantial presence for häagen-dazs ice cream in supermarkets after mr mattus had been able to achieve only minimal market penetration through his own efforts mr mattus wanted what arnold had already created in the 1960's when he operated arnold’s ice cream--the critical relationships with key supermarket owners and managers and the marketing know-how necessary to put ice cream products in supermarket freezers see eg coskey’s television radio sales serv inc v foti a 2d n j super ct app div what the employee brought to his employer he should be able to take away the record shows that at most petitioner had only the benefit of the use of these assets while arnold was associated with petitioner-- which contributed heavily to the profitability of petitioner during the years before the split-off our conclusion that the rights under the oral agreement with mr mattus the personal relationships with supermarket owners and managers and the ice cream distribution expertise belonged to arnold rather than petitioner is confirmed by the disparity between the sales_price paid_by häagen-dazs to arnold and sic and the value of petitioner as an ongoing business just before the split-off the sales figures from petitioner’s tax returns show that the supermarket business generated slightly more than one- half of the pre-split-off sales were petitioner to have been the owner of the rights sold to häagen-dazs then the dollar_figure paid to arnold and sic would have been approximately half the value of petitioner and petitioner would presumably have had an overall fair_market_value approaching dollar_figure million a conclusion that would logically follow from respondent’s arguments for reasons discussed infra dollar_figure million far exceeds any possible fair_market_value that petitioner as a corporation with less than dollar_figure million in gross_sales and dollar_figure net_income in its best year fiscal might have had immediately before the transactions in issue our conclusion is not impaired by the fact that the corporate documents created by mr hewit to accomplish the transfer of some of petitioner’s assets to sic and the distribution of sic stock to arnold purported to transfer supermarket distribution rights owned by petitionerdollar_figure we have we note that the record contains no documents that actually transfer assets from mic to sic in exchange for sic stock the record contains only the mic corporate resolutions stating the intention to make such transfer however we are satisfied by those corporate resolutions and testimony by arnold martin and mr hewit that such a transfer did occur in the sense that petitioner transferred to sic the records of the continued already found that petitioner never owned the rights under arnold’s oral agreement with mr mattus nor his personal relationships with the supermarkets or his ice cream distribution expertise petitioner merely had the benefits of the use of those assets during the years up to the split-off what petitioner did not own petitioner could not transfer these documents transferred only that which belonged to mic--the business records generated by the supermarket business that were subsequently transferred by petitioner to sic in exchange for its stockdollar_figure accordingly we find that the sale to häagen-dazs of arnold’s supermarket relationships and distribution rights cannot be attributed to petitioner all that is at stake in this case is the value of arnold’s remaining stock interest in petitioner shorn of his supermarket relationships and distribution rights under his agreement with mr mattus continued supermarket business and whatever rights petitioner had in that business petitioner may have had some residual rights to distribute häagen-dazs ice cream but they were independent of arnold’s supermarket relationships and his value as a middleman to the extent that they existed at all they were in relationship to häagen-dazs’ ability to terminate petitioner as a distributor häagen-dazs was certainly interested in acquiring those rights as it rationalized and consolidated its wholesale distribution network as one of the assets it was buying from arnold and sic however in light of the summary_judgment by the district_court northern district of california in favor of häagen-dazs against a similarly situated distributor the value of those rights in the event of termination by häagen-dazs was highly speculative at best mic is not the deemed seller of assets to häagen-dazs under court holding respondent argues that arnold began and completed the negotiations with häagen-dazs for the sale of distribution rights on behalf of petitioner respondent would have us believe that all essential terms fixed by the negotiations had been settled before mr hewit informed häagen-dazs that sic and arnold would be the named sellers of the assets in the purchase agreement and instructed häagen-dazs to omit all references to martin and petitioner from the purchase agreements respondent urges the court to apply the principle of 324_us_331 to find that petitioner is the true seller of the assets and that sic is a mere conduit whose shortly after issuance of revrul_96_30 1996_1_cb_36 respondent first raised this theory with petitioner in a stipulation conference held on date and was given leave to incorporate it in an amended answer filed less than weeks before trial generally when the commissioner makes allegations in an amended answer requiring the presentation of different evidence then the commissioner has introduced a new_matter or a new issue that requires the shifting of the burden_of_proof to the commissioner as to the new_matter or issue 77_tc_881 see also 102_tc_149 because the determination of the applicability of 324_us_331 required respondent to present evidence of the events leading up to the sale of assets which is different from the evidence showing that the requirements of sec_355 were not met we issued an order shifting the burden_of_proof to respondent on the court holding issue however we decide the issue on a preponderance_of_the_evidence therefore the allocation of the burden_of_proof does not determine the outcome see 91_tc_575 ndollar_figure citing 87_tc_305 ndollar_figure existence and participation in the sale to häagen-dazs should be ignored for federal_income_tax purposes respondent's argument implies that petitioner constructively received the proceeds from the sale of assets to häagen-dazs and then constructively distributed those proceeds to arnold in redemption of his stock in petitionerdollar_figure in commissioner v court holding co supra a corporation with two shareholders husband and wife owned an apartment building as its only asset negotiating on behalf of the corporation the husband entered into an oral agreement with the lessee that fixed all the terms and conditions for the sale of the apartment building and received a payment on account from the purchaser after the negotiations had been completed the husband was informed of the adverse tax consequences of a sale by the corporation he thereupon caused shareholder resolutions to be adopted under which the corporation declared and distributed the apartment building to the shareholders as a liquidating implicit in respondent's court holding argument is the view that sic's ownership of the assets transferred to it by mic and arnold's ownership of sic stock were too transitory to be recognized for tax purposes however we need not grapple with the transitory nature of sic and the tax consequences of such a designation on the transactions in the case at hand respondent acknowledges that if we decide that court holding does not apply to attribute the sale to petitioner then the transaction should be regarded as a sec_351 transfer from mic to sic followed by a taxable redemption of arnold's shares in petitioner thereby acknowledging the existence of sic for federal_income_tax purposes under respondent's alternative argument see infra pp dividend the shareholders then sold the apartment building on the same conditions and terms previously agreed upon to the same purchaser and the prior payment received by the corporation was applied in part payment of the purchase_price the supreme court affirmed the finding of the tax_court that the transaction in substance was a sale by the corporation and that the shareholders were mere conduits whose formal participation in the closing with the buyer was to be ignored for federal_income_tax purposes the corporation was therefore liable for a corporate level tax on the gain recognized on the sale of the apartment building any analysis of court holding would be incomplete without an examination of 338_us_451 in cumberland pub serv corporate assets were distributed in liquidation and thereafter sold by the corporation's shareholders unlike court holding the corporation at no time entered into negotiations to make the sale itself instead the shareholders first offered to sell the buyer their stock after the buyer rejected their offer they conducted on their own behalf all the negotiations to sell the assets to the buyer the supreme court concluded that the shareholders were the sellers of the assets and refused to find that in substance the corporation was the actual seller court holding and cumberland pub serv together support a narrow rule or holding on the genuineness of corporate liquidations in court holding the supreme court upheld this court's factual finding that the liquidation of the corporation was not genuine and never occurred for federal_income_tax purposes therefore the corporation continued to own the apartment building for tax purposes and the shareholders were mere conduits used to pass title in contrast the supreme court in cumberland pub serv upheld the factual finding of the court of claims that a genuine liquidation had occurred and therefore the subsequent sale of assets by the shareholders was respected court holding and cumberland pub serv also provide a broader principle that helps to explain why a corporate_liquidation is respected in one setting and disregarded in anotherdollar_figure the substance of a transaction can be found in the negotiations leading up to the closing where the negotiations have culminated in an understanding that is inconsistent with the form of the final transaction that form is said to be inconsistent with the substance and the substance must prevail such is the case when a corporation negotiates all the terms and conditions of a sale of its assets and then at the last minute distributes assets to its shareholders and the shareholders' names are conveniently inserted as sellers the substance of the negotiations will prevail and the corporation will be regarded as the seller for federal_income_tax purposes see isenbergh musings on form and substance in taxation u chi l rev for a discussion of the narrow and broad interpretations this court and others have acknowledged this broader principle of what court holding and cumberland pub serv stand fordollar_figure where shareholders are found to have negotiated the sale of corporate assets independently on their own behalf the form of the transaction is respected and the corporation is not recast as the seller notwithstanding that some negotiations were carried on by the shareholders before the liquidation see eg 81_tc_782 affd 760_f2d_1039 9th cir 17_tc_641 14_tc_52 dollar_figure where a corporation is found to have negotiated a transaction and at the last minute the shareholders are substituted for the corporation as sellers court holding has been applied to regard the corporation as the seller for federal_income_tax purposes see eg 401_f2d_333 1st cir affg 49_tc_399 175_f2d_28 3d cir affg the supreme court noted in 417_us_673 that its earlier decisions in court holding and 338_us_451 created a situation where the tax consequences were dependent upon the resolution of often indistinct facts as to whether the negotiations leading to the sale had been conducted by the corporation or by the shareholders see also 81_tc_782 affd 760_f2d_1039 9th cir there is some discussion in the above-cited cases concerning whether shareholders who are corporate officers or directors can negotiate a sale of assets in corporate solution on their own behalf rather than on the corporation's behalf especially when the negotiations take place before the corporation resolves to liquidate the assets that are to be sold t c dollar_figure arnold on behalf of himself as well as petitioner began negotiations with häagen-dazs with respect to the sale of distribution rights in date on date mic adopted corporate resolutions authorizing the creation of a wholly owned subsidiary to be called sic over the following weeks arnold mr hewit and representatives of häagen-dazs continued to negotiate the price and terms of a sale of distribution rights by mic to häagen-dazs on date sic was organized as a wholly owned subsidiary of mic on date in response to the häagen-dazs first draft of purchase agreement which provided for the sale of all distribution rights mr hewit informed häagen-dazs that martin and mic would not be parties to the sale transaction in a letter sent to mr hewit dated june although commissioner v court holding co supra deals with corporations that distribute assets to their shareholders in complete_liquidation the commissioner has recently applied its conduit theory to sec_355 distributions in revrul_96_30 1996_1_cb_36 d a publicly traded corporation distributes the stock of c its wholly owned subsidiary to its shareholders in a spin-off c then enters into negotiations with y an unrelated corporation and is merged into y after a vote to do so by c’s shareholders under a plan that meets all the requirements of sec_368 revrul_96_30 supra specifically cites the complete lack of negotiations regarding the acquisition of c by y before the spin-off as the determining factor in respecting the form of the transactions under commissioner v court holding co supra in addition to the shareholder vote cited in revrul_75_406 1975_2_cb_125 although respondent did not cite revrul_96_30 supra on brief see supra note while revrul_96_30 supra indicates that a complete lack of negotiations before the spin-off will prevent the recasting of transactions under court holding situations where there have been some or even substantial negotiations are not addressed nor does revrul_96_30 supra deal with a non pro_rata distribution such as a split-off as in the case at hand ms bronner stated that häagen-dazs as requested by mr hewit would eliminate references to martin and mic from the purchase agreement but she insisted that häagen-dazs had to acquire any and all of the distribution rights owned by martin arnold and their respective companies on date mic executed documents providing for the transfer of supermarket chain and food service distribution rights and business records related thereto from mic to sic thereafter arnold continued to negotiate with häagen-dazs on behalf of himself and sic until the purchase agreement was signed on july the purchase agreement as finally negotiated and amended at the closing on july provided that häagen-dazs could walk away from the deal if an audit by a big-8 accounting firm disclosed ice cream sales by petitioner of less than dollar_figure million for the 12-month_period ended date and for a reduction in both the fixed and deferred contingent portions of the purchase_price if such sales amounted to less than dollar_figure million on july following the touche-ross sales audit and the parties' agreement that ice cream sales amounted to dollar_figure the sales_price paid at the closing was reduced to dollar_figure and the maximum deferred contingent payments were reduced to dollar_figure the facts of this case are distinguishable from those of court holding in court holding and other cases applying its holding such as waltham netoco theaters inc v commissioner supra the change in the identity of the sellers took place at the last minute in such cases the only difference in whether the corporation or all its shareholders are regarded as the seller s lies in whether the proceeds of the sale to which the shareholders become entitled will be decreased by the amount of the corporate level tax imposed in the present case the change in the identity of the sellers namely the removal of martin and mic resulted in a significant economic change that was independent of any change in tax consequences once sic wholly owned by arnold was designated as the seller along with arnold a situation was created in which all proceeds of the sale would come under the control of arnold to the exclusion of martin and micdollar_figure the change in the identity of the sellers was not a last minute change in a deal that had already been consummated or whose terms had been completely negotiated rather it signaled the birth of a new deal significantly different from its predecessor both in terms of what would be sold and who would receive the proceeds stated differently having arnold and sic rather than petitioner sell assets to häagen-dazs was not a mechanism to give effect to a transaction that had already been negotiated by or on behalf of petitioner see kaufmann v commissioner t c pincite kern compare the ownership position of the single shareholder which remained unchanged in 38_tc_444 affd 319_f2d_647 8th cir with 33_tc_1 and 90_tc_171 affd without published opinion 886_f2d_1318 7th cir where redemptions accomplished a substantial change in the ownership of the stock of the taxpayer corporation similar to standard linen and esmark mic's redemption of arnold's stock substantially changed the proportionate ownership of mic by eliminating one of the two shareholders and assured that arnold would receive the entire consideration paid_by häagen-dazs for acquisition of the distribution rights j concurring not only are the facts of this case distinguishable from those of court holding but they also fall under the rubric of cumberland pub serv where the taxpayer corporation did not negotiate a sale of assets as in cumberland pub serv we focus on the negotiation substance of the transaction to determine whether it is consistent with its form this requires us to first identify the transaction whose negotiations we examine where as here a change in the identity of a seller occurs during the negotiation process and that change has business purposes and economic effects that are independent of any_tax consequences then the transaction is transformed and a new transaction arises in then determining whether the form of the new transaction is consistent with its substance the only negotiations that are relevant are those that occur after the identity of the seller has changed after sic became a party to the sale transaction replacing petitioner the transaction was transformed in determining whether the form of the transaction is consistent with its substance we focus on the negotiations that occurred once sic became the named seller in the proposed new transaction petitioner took no part in these subsequent negotiations for the sale of distribution rights and therefore the final form of the transaction is consistent with its substance we accordingly deny respondent's attempt to apply court holding to treat petitioner as a seller of assets to häagen-dazs split-off did not qualify under sec_355 sec_355 generally allows a corporation to make a tax-free distribution of an amount of stock constituting control of a corporation control being defined in sec_355 for purposes of sec_355 by reference to sec_368 to its shareholders provided the active business requirement of sec_355 is satisfied and the transaction is not deemed a device to make a tax-free distribution of earnings_and_profits which otherwise would be taxable as a dividend the sec_355 regulations impose other requirements which we need not address respondent determined that petitioner failed to satisfy several of the requirements for nonrecognition of gain under sec_355 when it distributed sic stock to arnold in redemption of arnold’s stock in petitioner we need consider only whether sic was actively engaged in a trade_or_business immediately after the split-off within the meaning of sec_355 and b a which requires that the distributing_corporation and the subsidiary_corporation both be engaged immediately after the distribution in the active_conduct_of_a_trade_or_business sec_355 the determination of whether a trade_or_business is actively engaged in is a factual question requiring an examination of all the facts and circumstances under sec_1 c income_tax the corporation must also be in control of the corporation whose stock is being distributed immediately before the distribution sec_355 regs a corporation is treated as engaged in a trade_or_business immediately after the distribution if it consists of a specific existing group of activities being carried on for the purpose of earning income or profit from only such group of activities and the activities included in such group must include every operation which forms part of or a step in the process of earning income or profit from such group by requiring that a trade_or_business be actively conducted sec_355 envisions a corporation with substantial management and operational activities directly carried on by the corporation itself see sec_1_355-3 proposed income_tax regs fed reg date see also revrul_73_236 1973_1_cb_183 petitioner's distribution of sic stock does not qualify for nonrecognition of gain under sec_355 because sic was not engaged in the active_conduct_of_a_trade_or_business immediately after the distribution sic received no operating_assets from petitioner on the transfer of intangible assets by petitioner to sic in exchange for sic stock during the 6-week period from the time of the split-off until the sale of all of the assets of sic to häagen-dazs sic did not directly carry on any operational activities sic had neither the assets nor the employees required to engage in the active_conduct of an ice cream distributorship the proposed_regulations were finalized by t d 1989_1_cb_92 the final regulations however are effective for transactions occurring after date in response to several comments received by practitioners requesting guidance the final regulations also state that in determining whether a corporation is actively conducting a trade_or_business activities performed by independent contractors will generally not be taken into account see sec_1_355-3 income_tax regs sic used petitioner's employees in all of its operational activities petitioner was retained as an independent_contractor by sic petitioner and martin’s agreement with sic and arnold stated that mic would provide all services reasonably necessary for sic to carry on during an interim period while it made alternative arrangements pursuant to that agreement drivers employed by mic made all the deliveries to sic's supermarket accounts during the interim 6-week period other than perhaps arnold its sole shareholder sic had no employees sic used petitioner's tangible assets in all of its operational activities after the distribution petitioner continued to own all the refrigerated trucks and storage facilities required to operate both the small store and supermarket businesses during the period between the split-off and the sale to häagen-dazs trucks owned by mic made all the deliveries to the supermarkets and the mic warehouse and refrigeration facilities were used to store the häagen-dazs ice cream products until they could be delivered to the supermarkets the supermarket customers themselves were largely unaware until the closing of the transactions with häagen-dazs on july that martin and mic had parted company from arnold and sic petitioner’s gain recognized on distribution of sic stock because petitioner’s transfer of assets to sic and distribution of sic stock to arnold do not qualify for nonrecognition of gain under sec_355 we must determine the federal_income_tax consequences of these transactions under other provisions of the code respondent acknowledges that petitioner was entitled to nonrecognition of gain under sec_351 upon the transfer of assets to sic in exchange for its stock25 but argues that petitioner recognized gain under sec_311 on the immediately following distribution of the sic stock to arnold in redemption of his stock in petitioner we agree with respondent a mic's transfer of assets to sic under sec_351 a transfer of property to a corporation solely in exchange for its stock does not trigger a recognition event provided that immediately_after_the_transfer the transferor or transferors are in control as defined in sec_368 of the transferee sec_351 modifies the controlling_interest requirement providing that in determining control for this purpose the fact that a corporate transferor distributes to its shareholders all or part of the stock of the transferee shall not be taken into account the date transfer of assets by mic to sic solely in exchange for the stock of sic is a nonrecognition event under sec_351 immediately_after_the_transfer mic received all the stock of sic which it thereupon distributed to one of its shareholders arnold by reason of sec_351 the distribution of sic stock to the record is not clear whether petitioner received the stock of sic on date the date of its incorporation or date the effective date of the transfer of assets from petitioner to sic because respondent acknowledges on brief that petitioner’s basis in sic stock is determined under sec_351 and sec_358 we treat the operative events as having occurred simultaneously arnold does not adversely affect the conclusion that mic had a controlling_interest in sic immediately_after_the_transfer in revrul_68_298 1968_1_cb_139 a corporation transferred property to a newly created subsidiary in exchange for all the stock of the subsidiary whereupon the transferor distributed percent of the transferee corporation’s stock to a shareholder in complete redemption of the shareholder’s stock in the transferor the commissioner ruled that the transferor had maintained its controlling_interest under sec_351 and c notwithstanding that the transferor’s remaining interest in the transferee was less than percent control as defined in sec_368 we agree with the conclusion of revrul_68_298 supra which is consistent with the statutory language of sec_351 sec_351 provides that a transferor corporation's subsequent distribution of transferee stock to its shareholders shall not be taken into account this means that the transferor will not be deemed to have relinquished control immediately_after_the_transfer by reason of having distributed to one or more of its shareholders all or part of the stock of the transferee even though the distribution effects a termination of the shareholder’s interest in the transferor b distribution of sic stock to arnold in redemption of his stock in petitioner while the transfer of assets by mic to sic was a nonrecognition event for federal_income_tax purposes the subsequent distribution of sic stock to arnold by mic was not the rules of subchapter_c determine whether and to what extent an s_corporation recognizes gain on the distribution_of_property in redemption of its stock s rept pincite see also eustice kuntz federal income_taxation of s_corporations par a pincite par pincite 3d ed the distribution of sic stock to arnold in exchange for his stock in petitioner was a distribution_of_property under sec_317 amounting to a redemption by petitioner of its stock held by arnolddollar_figure sec_317dollar_figure sec_311 as enacted by the code codified the rule_of 296_us_200 by providing that a distributing_corporation generally recognizes no gain_or_loss on distributions of property with respect to its stock however sec_631 of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2272 amended sec_311 so as to effectively repeal the rule_of general utilities where there is a gain on distributions of property with respect to stock sec_311 now provides that a corporation recognizes gain to the extent that the fair_market_value of the distributed property exceeds its adjusted_basis in the hands of the distributing_corporation petitioner stock redemptions by s_corporations are governed by the provisions of subch c sec_1371 s rept pincite see also eustice kuntz federal income_taxation of s_corporations par a pincite par pincite 3d ed sec_317 provides for purposes of this part stock shall be treated as redeemed by a corporation if the corporation acquires its stock from a shareholder in exchange for property whether or not the stock so acquired is cancelled retired or held as treasury_stock therefore recognized the gain that it realized on the distribution of sic stock in redemption of arnold’s stock in petitioner measured by the excess of fair_market_value over the basis of the sic stock distributed petitioner presented no evidence to establish the adjusted_basis of assets transferred to sic in the sec_351 exchange inasmuch as petitioner has the burden_of_proof with respect to this issue and presented no evidence we accept respondent’s determination of the adjusted_basis of the sic stock which is zero the same as the adjusted_basis of the assets that petitioner transferred to sic in the sec_351 exchange sec_358 c amount_realized on distribution of sic stock we next determine the fair_market_value of the appreciated_property that petitioner distributed to arnold--the sic stock to ascertain the fair_market_value of property whether for income_tax purposes or for estate_tax purposes 303_f2d_887 5th cir revg and remanding on other grounds tcmemo_1960_51 we must determine the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 411_us_546 sec_20_2031-1 estate_tax regs this determination presents a question of fact 79_tc_938 based on all the evidence in the record 316_us_56 538_f2d_927 2d cir affg tcmemo_1974_285 our task is made all the more difficult by the lack of any direct evidence in the record of the market_value of the sic stock however we may approximate the value of the sic stock by determining the fair_market_value of arnold’s previously held stock in mic inasmuch as the taxable_event at issue is the distribution by mic of sic stock in redemption of arnold’s stock in mic see 370_us_65 126_fsupp_184 60_tc_141 affd without published opinion 505_f2d_731 3d cir williams v commissioner tcmemo_1997_326 respondent did not submit an expert’s report valuing the sic stock arguing that this is not a valuation case in respondent’s view the intervening transfer of property by mic to sic and exchange of sic stock for arnold’s mic stock are to be disregarded and petitioner held under the court holding theory to be the constructive seller of all property sold to häagen-dazs having a fair_market_value of dollar_figure as established by the price paid_by häagen-dazs for assets purchased less than weeks later similarly respondent argues even if respondent loses on the court holding theory that the price paid in the häagen-dazs sale is the best evidence of the value of the assets transferred from mic to sic and of the value of arnold’s mic stock that was redeemed for reasons previously discussed we have rejected respondent’s overall position equating petitioner’s gain with the total amount of the consideration paid_by häagen-dazs in the purchase and sale transaction petitioner submitted an expert witness report that valued arnold’s share of mic as an ongoing business prior to the june transfer at dollar_figure rudolph bergwerk a certified_public_accountant prepared the report for petitioner expert opinions can aid the court in understanding an area of specialized training knowledge or judgment such as valuation perdue v commissioner tcmemo_1991_478 while we may accept an expert’s opinion in its entirety 74_tc_441 we are not bound to do so silverman v commissioner supra and may selectively use any portion of the report and testimony in determining fair_market_value of property 97_tc_496 86_tc_547 respondent urges the court to reject mr bergwerk’s report in its entirety on the ground that he was a hired gun cf estate of mueller v commissioner tcmemo_1992_284 experts are not supposed to be hired guns they lose their usefulness and credibility to the extent to which they become mere advocates for the side that hired them 94_tc_570 buffalo tool die manufacturing co v commissioner supra pincite mr bergwerk is a certified_public_accountant who had an ongoing professional relationship with petitioner as petitioner’s tax_return_preparer from through mr bergwerk prepared personal income_tax returns for martin and arnold during this same period he also represented petitioner before the irs in the audit that preceded the issuance of the deficiency_notice at issue in this case respondent argues that these prior relationships so infect mr bergwerk’s report with bias that we should completely disregard it the mere existence of the relationships does not automatically disqualify mr bergwerk as petitioner’s expert see eg estate of bennett v commissioner tcmemo_1993_34 appraiser was a longtime family adviser and was a coexecutor of the estate nor is mr bergwerk automatically disqualified by his lack of formal qualifications as an appraiser id citing fed r evid 377_f2d_672 10th cir in estate of halas v commissioner supra pincite we stated that an appraiser’s duty closely corresponds to the public duty_of an auditor or certified_public_accountant on the basis of the nature of the report which we discuss infra mr bergwerk’s professional qualifications as a certified_public_accountant and the testimony of mr bergwerk we are satisfied that mr bergwerk was not acting as a mere advocate for petitioner but as an appraiser with a duty to the court id pincite however we do not ignore or disregard this prior and continuing relationship between mr bergwerk and petitioner arnold and martin and weigh it in the balance of whether--and the degree to which--to accept mr bergwerk’s expert opinion mr bergwerk stated that he had based his report on the methodology set forth in revrul_59_60 1959_1_cb_237 modified by revrul_65_193 1965_2_cb_370 and revrul_68_609 1968_2_cb_327 and amplified by revrul_77_287 1977_2_cb_319 revrul_80_213 1980_2_cb_101 and revrul_83_120 1983_2_cb_170 we follow the principles set forth in revrul_59_60 supra which we recognize as having been widely accepted as setting forth the appropriate criteria to consider in determining fair_market_value 94_tc_193 to the extent they represent a correct approach to the valuation of closely held corporations see 86_tc_243 mr bergwerk’s report characterized petitioner as an undiversified company engaged in a single line_of_business the wholesale distribution of ice cream products which was highly dependent on weather and time of year petitioner also had an unhealthy concentration of its business in häagen-dazs products despite such drawbacks the company had expanded its gross_sales substantially in the years before the distribution of sic stock mr bergwerk opined that the potential for further growth was limited because of the ability of supermarkets and ice cream manufacturers to eliminate independent wholesale distributors from businessdollar_figure mr bergwerk expressly considered each of the factors set forth in revrul_59_60 c b pincite as a basis for valuation of closely held corporations in arriving at his valuation of mic a sec_28 the evidence in the record strongly supports mr bergwerk’s opinion concerning petitioner’s market position and relative vulnerability to outside forces an ongoing business mr bergwerk assigned relative weights to the three valuation factors that he found persuasive--50 percent to capitalized earnings percent to petitioner’s dividend-paying capacity and percent to petitioner’s book value--and then averaged the factors in accordance with those relative weights in so doing he appropriately gave primary consideration to petitioner’s earnings history as recommended by revrul_59_60 sec_5 c b pincite and estimated petitioner’s fair_market_value as an ongoing business prior to the separation of the business lines to be dollar_figure and arnold’s 51-percent share which was redeemed upon distribution of sic stock to be dollar_figure mr bergwerk used the same three factors and approach used in 172_fsupp_833 s d ill a case decided prior to the issuance of revrul_59_60 supra which also averaged the results of the factors mr bergwerk did not discount his valuation on account of lack of marketability as did the court in bader nor did he provide an explanation of why he used the particular weights he used or of why he had disregarded the admonishment of revrul_59_60 c b pincite that no useful purpose is served by taking an average of several factors and basing the valuation on the result despite the problems we have with mr bergwerk’s report we find that mr bergwerk’s estimate of the fair_market_value of petitioner just prior to the transactions in issue provides a reasonable upper limit on the value of petitioner as of date we adopt mr bergwerk’s figure in the absence of countervailing expert opinion and testimony from respondent of the three valuation factors used by mr bergwerk the highest amount was book_value as of date dollar_figure in calculating the capitalized earnings_of petitioner at dollar_figure mr bergwerk estimated the earning capacity of petitioner as dollar_figure per year after taxes based on a weighted average of the years of operations ending on date and a price-earnings ratio of the same as used by this court in estate of little v commissioner tcmemo_1982_26 to determine the value of a closely held diversified corporation engaged in light manufacturing mr bergwerk discounted the price-earnings ratio because of the corporate shortcomings noted above the dependence of the business on arnold’s personal relationships with the supermarkets and the lack of a second tier of management mr bergwerk opined that the corporation had no goodwill because the rate of return on tangible assets did not exceed percent a rate of return on tangible assets suggested by revrul_68_609 1968_ 2_cb_327 under the approach of revrul_68_609 supra any return in excess of percent would be attributable to goodwill or other intangibles for tax purposes see also financial valuation businesses and business interests par pincite zukin ed mr bergwerk estimated the book_value as dollar_figure in the text of his report and dollar_figure in the exhibit the exhibit corresponded to the book net_worth shown in the tax balance_sheet in petitioner’s tax_return petitioner’s net_income rose from dollar_figure or percent of gross_sales in to dollar_figure or percent of gross_sales in however petitioner did have some intangibles in the form of customer lists and pricing lists petitioner transferred those business records pertaining to the supermarket distribution business to sic in the initial tax-free_exchange for sic stock petitioner retained other proprietary information pertaining to the independent grocery store business that martin continued to conduct in the years subsequent to the transactions at issue mr bergwerk determined that petitioner had no dividend-paying capacity using the methodology that this court used in bardahl manufacturing corp v commissioner tcmemo_1965_200 to determine reasonable business needs for retained earnings he therefore assigned a fair_market_value of zero to mic as an ongoing business on the basis of this lack of dividend-paying capacity in so doing mr bergwerk disregarded an explicit instruction in revrul_59_60 c b pincite which points out that where an actual or effective controlling_interest in a corporation is to be valued the dividend factor is not a material element since the payment of such dividends is discretionary with the controlling stockholders the individual or group in control can substitute salaries and bonuses for dividends thus reducing net_income and understating the dividend-paying capacity of the company it follows therefore that dividends are less reliable criteria of fair_market_value than other applicable factors even though a valuation derived from dividend-paying capacity is an inappropriate factor in this case the relative lack of dividend- paying capacity cannot be entirely ignored in that it shows the extent to which petitioner was undercapitalized in those years--a factor that negatively affects petitioner’s fair market valuedollar_figure under the circumstances of this case use of book_value would tend to overvalue petitioner especially in light of the effect of the relatively low--and dropping--ratio of net_income to sales during the mid-1980's on the value of petitioner and the relative lack of dividend-paying capacity which shows the precarious nature of petitioner’s financial health capitalized earnings at a price earnings ratio dollar_figure also over- values petitioner to the extent that it does not sufficiently take into account a number of other factors not fully considered by mr bergwerk although mr bergwerk discussed petitioner’s overreliance on häagen-dazs as its major supplier he did not expressly take into account the negative effect on marketability--and hence fair market value--of häagen-dazs’ effective veto over any sale to an unrelated third party because of the tenuous nature of petitioner’s distribution rights--if any--to häagen-dazs products häagen-dazs could effectively stop a sale of petitioner if it did not approve of the buyer by threatening to stop supplying petitioner with its product the withdrawal of häagen-dazs as a supplier would leave using the formula used in bardahl manufacturing corp v commissioner tcmemo_1965_200 which calculates the amount available for dividends as the working_capital at year’s end less necessary_working_capital and capital expenditures actually made in the following year petitioner was insufficiently capitalized in the years immediately preceding the separation of the business lines necessary_working_capital was determined as a function of working_capital requirements for the year and the length of petitioner’s operating cycle which is determined by inventory and accounts_receivable turnover and the credit_period extended by suppliers--primarily häagen-dazs petitioner as little more than a collection of physical assets and a distribution network with nothing to distribute häagen-dazs’ cold shoulder to mr hewit’s overture in his date letter concerning the possible sale of the nonbanner business to an unrelated third party and the abandonment of any further effort to sell by martin is probative not only of the effect of häagen-dazs’ veto on petitioner’s marketability--and its market value--but also of the likelihood that häagen-dazs would have used such a veto another factor having a depressing effect on fair_market_value is the lack of value that häagen-dazs attached to petitioner as an ongoing business concern this is demonstrated by the refusal of häagen-dazs to consider buying any of petitioner’s assets beyond a few business records that documented the sales to the supermarkets despite petitioner’s investment in refrigerated trucks and warehouse facilities during the mid-1980's--which contributed to the anemic position of its net current_assets and its inability to pay dividends- -häagen-dazs still considered petitioner’s physical plant and equipment to be substandard for purposes of distributing häagen-dazs ice cream we must also consider the effect of petitioner’s being a small family-owned business on the sale by either arnold or martin of his interest in petitioner without the sale of the other interest while we do not assign a precise value to this discount factor the closely held nature of petitioner and the reluctance of a third party to buy into a family-owned business especially one with the handicaps we have just recited could serve only to decrease the market_value of the interest for sale also important is that the conditions under which petitioner had operated during the 1970's had changed in the 1980's when pillsbury acquired häagen-dazs with the avowed goal of distributing ice cream to supermarkets itself rather than relying on independent distributors such as petitioner--a fact well known at the time of the redemption of arnold’s stock in mic these changed conditions render suspect any fair_market_value based on past earnings most importantly petitioner’s earnings in the years preceding the split-off were substantially attributable to arnold’s oral agreement with mr mattus and his relationship with the supermarkets as we have found the supermarket distribution rights were personal to arnold and did not belong to petitioner the assumption underlying a capitalization of earnings approach is that barring adverse developments the historical earnings will continue therefore in valuing petitioner as of the time of the split-off which marks the parting of the ways between petitioner and arnold an adverse development indeed it makes no sense to assume that petitioner’s earnings would continue at the same level in the future or even that there would be no more than a pro_rata reduction of such earnings by reason of arnold’s departure under the circumstances of this case where there was a heavy investment in physical assets during a period when the corporation had been unable to pay dividends an absence of a second tier of management a lack of diversification in business an overdependence on one supplier häagen-dazs and on one primary rainmaker arnold who was leaving the risk of petitioner’s being completely eliminated from business as an independent wholesale_distributor the effective veto häagen-dazs had over any sale to a third party the fact that petitioner is a closely held family-owned business and the declining ratio of net_income to sales we find that a value of dollar_figure is the upper limit to a fair estimate of the value of petitioner immediately prior to the transactions at issue respondent's determination of the value of assets sold to häagen- dazs by sic and the corresponding value of sic stock distributed to arnold is presumptively correct and the burden of proving a lower value rests on petitioner rule a 98_tc_554 59_tc_473 in the present case respondent did not present the testimony or report of an expert upon which to consider an alternative valuation petitioner on the other hand did present the report and testimony of mr bergwerk and has thereby effectively rebutted respondent's original determination although mr bergwerk's methodology was flawed his conclusion is only erroneous insofar as his dollar_figure value for petitioner results in an overstatement of the fair_market_value of the sic stock distributed to arnold petitioner has carried its burden of reducing respondent's determination of dollar_figure to dollar_figure percent of the value of petitioner but has not carried the burden of reducing the value any further see 24_bta_475 court adopted taxpayer's asserted value where the commissioner introduced no evidence to rebut taxpayer's expert testimony citing 10_bta_1198 cf 80_tc_872 affd 757_f2d_1208 11th cir estate of trompeter v commissioner tcmemo_1998_35 taking into account mr bergwerk’s valuation conclusion we find that the fair_market_value of arnold’s 51-percent interest in petitioner which petitioner redeemed for all of sic’s stock was dollar_figure respondent argues that petitioner under the rule_of 378_f2d_771 3d cir vacating and remanding 44_tc_549 cannot unilaterally vary the terms of a contract for tax purposes and must therefore abide by the terms of the sale to häagen-dazs in determining the value of assets distributed to sic and in turn the value of sic stock distributed to arnold as we stated in hospital corp of am v commissioner t c memo as we understand the danielson_rule it is not applicable where the parties have not established the fair_market_value of the property at the time agreement is adopted because under those circumstances there is no agreement to which a party may be held see campbell v united_states ct_cl see also 378_f2d_771 3d cir it would be unfair to assess taxes on the basis of an agreement the taxpayer did not make furthermore the danielson_rule is not applicable if the contract is ambiguous see north american rayon corp v commissioner f 3d 6th cir affg t c memo the danielson_rule does not apply if there is no contract between the parties or if the contract is ambiguous the allocation by the sale agreement of the dollar_figure sales_price paid_by häagen-dazs to sic and arnold between sellers’ rights dollar_figure and the records dollar_figure is not an agreement made by petitioner as to the value of sic stock at continued d petitioner’s tax_liability under sec_1374 sec_1363 provides that generally s_corporations are not subject_to income_tax however when a former c_corporation such as mic elects s_corporation status and then distributes or sells appreciated_property it may be liable for tax under sec_1374 if the s_corporation_election was made prior to date tra sec b 100_stat_2277 h conf rept vol ii at ii- 1986_3_cb_1 petitioner is a former c_corporation that elected s status prior to date sec_1374 as applicable to petitioner for the year in issue reads in pertinent part sec_1374 general_rule --if for a taxable_year of an s corporation-- the net_capital_gain of such corporation exceeds dollar_figure and exceed sec_50 percent of its taxable_income for such year and the taxable_income of such corporation for such year exceeds dollar_figure there is hereby imposed a tax computed under subsection b on the income of such corporation continued best it is an ambiguous indication furthermore because petitioner was not a party to the transaction with häagen-dazs the danielson_rule does not apply mic cannot be held to an allocation that it did not bargain for with a party with opposing interests in an arm’s-length negotiation neither mic sic nor arnold actively negotiated the allocation with häagen-dazs it remained unchanged from the june draft agreement through the closing of the sale on july see 212_f2d_498 9th cir affg a memorandum opinion of this court dated date 104_tc_584 d determination of taxable_income --for purposes of this section taxable_income of the corporation shall be determined under sec_63 without regard to-- the deduction allowed by sec_172 relating to net_operating_loss_deduction and the deductions allowed by part viii of subchapter_b other than the deduction allowed by sec_248 relating to organization expenditures in order for sec_1374 to apply petitioner must have recognized net_capital_gain which means the excess of net_long-term_capital_gain over net_short-term_capital_loss as defined in sec_1222 given that petitioner reported no capital_gains or losses on its income_tax return in order for sec_1374 to apply petitioner's distribution of sic stock to arnold must have resulted in a long-term_capital_gain exceeding dollar_figure this in turn requires that sic stock be a capital_asset in the hands of petitioner and that petitioner be deemed to have held the sic stock longer than year see sec_1222 as amended by sec_1402 tax reform act of publaw_94_455 90_stat_1520 the sic stock was a capital_asset in the hands of petitioner 485_us_212 petitioner relies on sec_1221 to argue that the business records of mic which were subsequently transferred to sic are not capital assets and that the sic stock received in exchange is consequently also not a capital_asset sec_1221 provides that the term capital_asset does not include a copyright a literary musical or artistic composition a letter or memorandum or similar_property held by -- a a taxpayer whose personal efforts created such property sec_1253 extends the exception to property whose basis is determined by reference to the basis of such property in the hands of a taxpayer as described in subparagraph a of sec_1221 we do not agree with petitioner the legislative_history of sec_117 of the internal_revenue_code the predecessor to sec_1221 states that the exception was intended to deal with the writing of books and other artistic works in a very narrow sense see s rept 81st cong 2d sess 1950_2_cb_483 s rept pincite 1969_3_cb_423 discussing the addition of letters memorandums papers etc to sec_1221 under the tax reform act of publaw_91_172 sec_83 stat see also 304_f2d_125 2d cir revg in part and remanding 35_tc_617 mic's business records do not fall under the narrow category of assets described in sec_1221 second petitioner is deemed to have held the sic stock for more than year respondent acknowledged that petitioner's transfer of assets in exchange for the stock of sic qualified for nonrecognition under sec_351 see supra p under sec_1223 and sec_358 where a taxpayer has transferred property in a transaction that qualifies for nonrecognition under sec_351 the taxpayer's holding_period in the stock received in the transaction includes the period for which the taxpayer has held the property transferred in the transaction petitioner's holding_period in sic stock therefore includes the period it held the assets transferred to sic petitioner presented no evidence to establish that its holding_period of the assets or any part of the assets transferred to sic was less than year inasmuch as petitioner has the burden_of_proof on this issue and has presented no evidence we accept respondent's determination that the gain realized by petitioner was a long-term_capital_gain petitioner’s long-term_capital_gain of dollar_figure resulting from petitioner’s distribution of sic stock in redemption of arnold’s stock in petitioner is petitioner’s only capital_gain in accordingly petitioner had net_capital_gain as defined in sec_1222 for purposes of sec_1374 when the dollar_figure of capital_gain is included petitioner’s net_capital_gain exceeds dollar_figure and also exceed sec_50 percent of petitioner's taxable_income for as defined in sec_1374dollar_figure accordingly petitioner satisfies the requirements of sec_1374 and is liable for tax imposed by sec_1374 on its recognized gain of dollar_figure additions to tax a negligence for taxable_year sec_6653 adds to tax an amount equal to percent of an underpayment_of_tax required to be shown on the return that is due to negligence or disregard of rules or regulations sec_6653 and sec_6212 essentially define an petitioner reported an ordinary_loss of dollar_figure on its form_1120s filed for the taxable_year petitioner's taxable_income did not include any net_operating_loss deductions pursuant to sec_172 nor any deduction for organization expenditures allowed by sec_248 underpayment for purposes of this section as the equivalent of a deficiency sec_6653 provides that negligence includes any failure to make a reasonable attempt to comply with the provisions of this title and the term ‘disregard’ includes any careless reckless or intentional disregard courts have defined negligence as the lack of due care or failure to do what an ordinarily prudent person would do under the circumstances 67_f3d_29 2d cir affg 100_tc_650 marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 petitioner bears the burden of showing that it was not negligent rule a 39_f3d_402 2d cir affg tcmemo_1993_480 in 469_us_241 the supreme court held that when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice ordinary business prudence or due care does not demand that a taxpayer seek a second opinion id so long as such advice is reasonable under the circumstances and is based on full disclosure by the taxpayer see eg 98_tc_187 reliance on tax professional’s advice was reasonable when a corporate subsidiary failed to qualify as a disc when the advice turned out to be erroneous especially in light of the complexity of sec_992 and associated regulations in this case martin as president of petitioner and arnold both relied on legal advice from mr hewit throughout the protracted negotiations with häagen-dazs even though mr hewit never gave a written tax opinion to petitioner or arnold or martin martin and petitioner were entitled to rely and proceed on the assumption that the transactions at issue were nontaxable to petitioner because of the way mr hewit had structured the transactions and drafted the documents effecting the transactions that separated the two business lines mr hewit in turn sought advice from third-party tax professionals on how to structure a tax-efficient solution to resolve the growing dispute between martin and arnold over the future direction of petitioner as an ice cream distributor like the advice sought by the taxpayer in sim-air usa ltd v commissioner supra pincite the advice that petitioner sought from mr hewit who in turn also sought expert advice was subject_to sec_355 a complex section of the codedollar_figure we find that martin and petitioner acted as ordinarily prudent business persons would under the circumstances and that petitioner is not liable for an addition_to_tax under sec_6653 b substantial_understatement for tax_year sec_6661 provides for an addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax for any taxable_year for we note the recent debate over the amendment to sec_355 enacted in sec_1012 taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 penalties assessed after date sec_6661 defines a substantial_understatement as any understatement that exceeds the greater of dollar_figure in the case of corporations sec_6661 or percent of the tax required to be shown on the return for the taxable_year sec_6661 an understatement of income_tax occurs when the tax actually shown on the return is less than the amount required to be shown on the return sec_6662 91_tc_88 petitioner bears the burden of proving that respondent’s determination of the deficiency the understatement with respect to the deficiency and the addition_to_tax based on the understatement are erroneous rule a 39_f3d_658 6th cir affg on this issue and remanding 99_tc_370 sec_6661 provides a means to reduce the amount of the addition_to_tax stating that the amount of the understatement shall be reduced by that portion of the understatement which is attributable to- - i the tax treatment of any item by the taxpayer if there is or was substantial_authority or ii any item with respect to which the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return petitioner failed to disclose on its return or in a statement attached to the return as required by sec_1 income_tax regs the existence of its transfer of assets to sic and its distribution of sic stock to arnold in redemption of his stock in petitioner we note that sec_1_368-3 sec_1_355-5 and sec_1 a income_tax regs also require disclosure of all plans of reorganization distributions of stock of a controlled subsidiary and transfers_to_controlled_corporations respectively because petitioner failed to disclose the transactions at issue on its income_tax return the understatement may not be reduced on the ground of adequate_disclosure sec_6661 sec_1 income_tax regs substantial_authority is defined in sec_1 a income_tax regs as less stringent than a more_likely_than_not standard that is a greater than 50-percent likelihood of being upheld in litigation but stricter than a reasonable basis standard the standard which in general will prevent imposition of the penalty under sec_6653 relating to negligence or intentional_disregard_of_rules_and_regulations thus a position with respect to the tax treatment of an item that is arguable but fairly unlikely to prevail in court would satisfy a reasonable basis standard but not the substantial_authority standard with respect to the issue of whether 324_us_331 controls the transactions in question petitioner has prevailed and thus had substantial_authority for its position with respect to the form of the transactions sec_1 a income_tax regs petitioner has not prevailed on the issue of whether sec_355 confers nonrecognition of gain realized in the split-off petitioner must therefore demonstrate that substantial_authority supports the positions taken on the income_tax return with respect to those transactions 106_tc_355 sec_1 b income_tax regs petitioner cited no case law or regulations in support of its position petitioner has cited as substantial_authority only the advice given by its hired professionals advice of hired professionals even when reasonable under the circumstances--and regardless of the form in which it is rendered--does not constitute substantial_authority gallade v commissioner supra pincite sec_1 b income_tax regs indeed in light of the facts in this case the weight of authority directly supported respondent on the issue of active_conduct_of_a_trade_or_business sec_355 and b petitioner did not have substantial_authority for taking a position that the split-off qualified for nonrecognition of gain under sec_355 sec_6661 authorizes the commissioner to waive all or any part of the addition_to_tax on a showing by the taxpayer that there was reasonable_cause for the understatement or part thereof and that the taxpayer acted in good_faith while the authority to waive the sec_6661 addition_to_tax rests with the commissioner and not with this court we review a denial of waiver by the commissioner under the abuse_of_discretion standard gallade v commissioner supra pincite 91_tc_1079 we find no evidence in the record that petitioner ever requested a waiver accordingly as we noted in alondra indus ltd v commissioner tcmemo_1996_32 and brown v commissioner tcmemo_1992_15 we cannot find that respondent abused his discretion when the petitioner never requested respondent to exercise it see also 58_f3d_557 10th cir affg tcmemo_1992_693 46_f3d_760 8th cir affg tcmemo_1993_197 mailman v commissioner supra pincite4 dugow v commissioner tcmemo_1993_401 affd without published opinion 64_f3d_666 9th cir klieger v commissioner tcmemo_1992_734 sec_1 income_tax regs cf gallade v commissioner supra pincite citing estate of reinke v commissioner supra pincite for the proposition that while the existence of a taxpayer’s request for a waiver can establish the commissioner’s degree of fault for failing to waive it estate of reinke does not hold that a request is a requirement or prerequisite for a waiver dollar_figure even if petitioner had requested a waiver we would hold that petitioner has not established that respondent would have committed an abuse_of_discretion in refusing the request in this case petitioner would have been required to show that reliance on the professional advice of mr hewit was reasonable and that petitioner acted in good_faith under the circumstances sec_1 b income_tax regs while we have held that petitioner has established by the preponderance_of_the_evidence that it was not negligent for purpose sec_35 under sec_6664 of the current law the omnibus budget reconciliation act of publaw_101_239 sec a 103_stat_2398 effective for returns with a due_date after date the commissioner no longer has this discretion and no penalty may be imposed for understatements if the taxpayer can show that it had reasonable_cause for the understatement and that it acted in good_faith of sec_6653 the evidence before us on that issue was not completely uncontroverted especially in light of petitioner’s failure to disclose the split-off on its income_tax return we therefore cannot say that reasonable_cause and good_faith were so clear that any refusal by respondent to waive the addition_to_tax would have amounted to an abuse_of_discretion as being without sound basis in fact see eg vandeyacht v commissioner tcmemo_1994_148 klavan v commissioner tcmemo_1993_299 accordingly we sustain respondent’s determination that petitioner is liable for the sec_6661 addition_to_tax on the underpayment to reflect the foregoing decision will be entered under rule
